     Case: 1:18-cv-06816 Document #: 8 Filed: 12/11/18 Page 1 of 1 PageID #:14

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Trustees of the Chicago Regional Council of
Carpenters Pension Fund, et al.
                                                        Plaintiff,
v.                                                                      Case No.:
                                                                        1:18−cv−06816
                                                                        Honorable Rebecca
                                                                        R. Pallmeyer
DeGraf Concrete Construction, Inc., et al.
                                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 11, 2018:


       MINUTE entry before the Honorable Rebecca R. Pallmeyer: Pursuant to notice,
the above cause is voluntarily dismissed without prejudice. Status hearing set for
12/11/2018 is stricken. Civil case terminated. Mailed notice. (etv, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
